234 P.3d 150 (2010)
235 Or. App. 695
Paul SANSONE, Plaintiff-Respondent,
v.
Rob GORDON, in his official capacity as the Sheriff of Washington County, Respondent-Appellant.
Steven Schwerdt, Plaintiff-Respondent,
v.
Rob Gordon, in his official capacity as the Sheriff of Washington County, Respondent-Appellant.
Lee Wallick, Plaintiff-Respondent,
v.
Rob Gordon, in his official capacity as the Sheriff of Washington County, Respondent-Appellant. Washington County Circuit Court
C073809CV, C073810CV, C073811CV; A139802.
Court of Appeals of Oregon.
Argued and Submitted November 4, 2009.
Decided June 16, 2010.
Elmer M. Dickens argued the cause and filed the brief for appellant.
Leland R. Berger, Portland, argued the cause for respondents. With him on the joint brief was John C. Lucy, IV.
Before WOLLHEIM, Presiding Judge, and BREWER, Chief Judge, and SERCOMBE, Judge.[*]
PER CURIAM.
Affirmed. Willis v. Winters, 235 Or.App. 615, 234 P.3d 141 (2010).
NOTES
[*]  Brewer, C. J., vice Edmonds, P.J.